Case 2:18-cv-01701-JS-AKT Document 38-3 Filed 01/21/21 Page 1 of 20 PageID #: 184




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
 EDGAR NERIS, on behalf of himself and all
 other persons similarly situated,

                                    Plaintiff,
                                                                            Docket No.: 18-cv-01701
                  -against-                                                 (ADS) (AKT)

 R.J.D. CONSTRUCTION, INC. and
 RICHARD J. DAILEY, individually,

                                     Defendants.
 -----------------------------------------------------------------------X

                           SETTLEMENT AGREEMENT AND RELEASE
         This Settlement Agreement and Release (the “Agreement”) is entered into by and among
 Plaintiff EDGAR NERIS and opt-in Plaintiffs MIGUEL ROMERO LOPEZ, LAURO
 LLIVICURA, and JORGE CABRERA (collectively as “Plaintiffs”), on the one hand, and
 Defendants R.J.D. CONSTRUCTION, INC. and RICHARD J. DAILEY, individually
 (collectively as “Defendants”) (Plaintiffs and Defendants together as the “Parties”), on the other
 hand.

         WHEREAS, a dispute has arisen regarding Plaintiff’s employment and the terms thereof,
 which has resulted in the filing of an action in the United States District Court for the Eastern
 District of New York, styled as EDGAR NERIS, on behalf of himself and all other persons
 similarly-situated v. R.J.D. CONSTRUCTION, INC. and RICHARD J. DAILEY, individually,
 E.D.N.Y. Docket No.: 18-cv-01701 (ADS) (AKT), alleging, among other things, violations of
 federal and state wage and hour laws pertaining to overtime, failure to provide wage notices at
 their times of hire pursuant to NYLL § 195(1), and failure to provide accurate wage statements
 pursuant to NYLL § 195(3); and

        WHEREAS, the parties desire to fully and finally resolve all disputes between them
 without the necessity of further litigation;

         NOW, THEREFORE, IT IS STIPULATED AND AGREED AS FOLLOWS:

         1.       Consideration:

         In consideration of the covenants and promises herein contained and other good and
 valuable consideration, including the release of all wage and hour claims against the Company as
 set forth in Paragraph 3 below, it is hereby agreed that the Company will provide Plaintiffs with
 settlement payments in the total amount of One Hundred Five Thousand Dollars and Zero Cents
 ($105,000.00) (hereinafter the “Settlement Sum”), as follows:



                                                         1
Case 2:18-cv-01701-JS-AKT Document 38-3 Filed 01/21/21 Page 2 of 20 PageID #: 185




    a. Defendants shall pay the settlement sum in forty-eight (48) monthly installment payments
       as set out in Exhibit A. The first set of installment payments shall be delivered to Plaintiffs’
       counsel, as described in Paragraph 1(d), within 14 days of the Court’s approval of this
       settlement agreement. Each of the remaining monthly installment payments shall be
       delivered to Plaintiffs’ counsel, as described in Paragraph 1(d), on the first day of each
       subsequent month after the first monthly installment payment is due.

    b. Defendants shall issue the Plaintiffs their respective IRS Form W-2 for that portion of
       installment payments from which taxes or deductions will be withheld and IRS Form 1099
       for that portion of installment payments from which no taxes or deductions will be withheld
       as described in Exhibit A.

    c. Checks to Plaintiffs’ counsel shall be made payable to “Law Office of Peter A. Romero
       PLLC” in installment payments totaling $35,814.37, consisting of $34,592.82 for
       attorneys’ fees and $1,221.55 for litigation expenses, from which no taxes or deductions
       will be withheld. The Company shall issue Plaintiffs and the Law Office of Peter A.
       Romero PLLC an IRS Form 1099 with respect to such payments.

    d. All settlement payments shall be delivered to the Law Office of Peter A. Romero PLLC,
       825 Veterans Highway, Suite B, Hauppauge, NY 11788; and

    e. Plaintiffs agree that they are solely responsible for any applicable taxes, penalties, interest,
       or other amounts due in connection with the payment of any sum pursuant to IRS Form
       1099, except for any employer payroll taxes and deductions from any portion of this
       settlement that may be deemed to be wages by any Court or taxing authority.

         2.     Motion for Approval and Stipulation of Dismissal: The Parties shall work
 together to jointly file a motion seeking the Court’s approval of this Agreement. Prior to
 submitting the motion for approval, counsel for the parties shall execute a proposed Stipulation of
 Dismissal with Prejudice, attached to this Agreement as Exhibit B, which shall be submitted with
 the motion for approval, as well as any other Stipulation of Dismissal as the Court may direct the
 parties to execute to in order to effect dismissal of this action.

         3.     Release and Covenant Not To Sue between Plaintiffs and Defendants: In
 consideration for the foregoing, the Plaintiffs, on behalf of themselves and their dependents, heirs,
 executors, administrators, legal and/or personal representatives, successors, assigns and agents, do
 hereby knowingly, voluntarily, unconditionally and irrevocably waive, release and forever
 discharge the Defendants and each and every one of their divisions, affiliates, subsidiaries, parents,
 corporations under common ownership or control, related business entities, predecessors,
 successors, management companies, assigns, officers, directors, trustees, employees, agents,
 shareholders, administrators, representatives, attorneys, insurers or fiduciaries, past, present or
 future, from any and all claims, rights, liabilities, debts, obligations, promises, covenants,
 agreements, contracts, endorsements, bonds, controversies, suits or causes known or unknown,
 suspected or unsuspected, arising solely under the Fair Labor Standards Act of 1938, 29 U.S.C. §
 201, et seq., as amended, and related regulations, and the New York Labor Law and related
 regulations promulgated by the New York State Commissioner of Labor, for alleged unpaid
 overtime compensation, failure to provide required wage statements, failure to provide a wage


                                                   2
Case 2:18-cv-01701-JS-AKT Document 38-3 Filed 01/21/21 Page 3 of 20 PageID #: 186




 notice at their times of hire, liquidated damages, interest related to these wages, costs, penalties
 and attorneys’ fees in connection with these claims, from the beginning of Plaintiffs’ employment
 with Defendants to the date of Plaintiffs’ execution of this Agreement, except for any claims
 arising out of this Agreement.

         4.     Confessions of Judgement: Concurrently with the execution of this Agreement,
 Defendants shall each execute an affidavit of confession of judgment (“Confessions of Judgment”)
 in the forms annexed hereto as Exhibits C-D. The Parties hereby acknowledge and agree that:

          a.      Defendants, or their counsel, shall deliver the ‘wet-ink’ original Confessions of
 Judgment to counsel for Plaintiffs within five days of their signature of this Agreement.
 Defendants expressly acknowledge and agree that the failure to timely deliver a Confession of
 Judgment to counsel for Plaintiffs within five days of each Defendant’s signature of this
 Agreement shall constitute a material breach of this Agreement. In the event of such a breach, the
 Parties agree that Plaintiffs will be irreparably harmed and therefore Plaintiffs shall be entitled to
 immediately bring suit against Defendants for the default of any Defendant for liquidated damages
 in their full share of One Hundred Eighty-Three Thousand Seven Hundred Fifty Dollars and Zero
 Cents ($183,750.00), crediting all payments made under this Agreement. Furthermore, in addition
 to any other remedies provided under this Agreement, should Plaintiffs commence a lawsuit based
 on any Defendant’s breach of this Agreement, including but not limited to the failure by any
 Defendant to timely deliver the Confessions of Judgment to counsel for Plaintiffs under this
 Paragraph 4(a), then Plaintiffs shall also be entitled to recover from Defendants all costs and
 reasonable attorneys’ fees incurred by Plaintiffs after Defendants’ breach.

         b.      The Confessions of Judgment will be held in escrow by Plaintiffs’ counsel, and will
 not be filed with the Court unless Defendants, or any Defendant, fails to timely pay Plaintiffs or
 Plaintiffs’ counsel any portion of the Settlement Payment as set forth above or the Accelerated
 Payment as set forth in Paragraph 5 (“Default”), and Defendants fail to “timely” cure such Default.
 For purposes of this Agreement, a cure shall be “timely” if it is made within ten (10) days of
 Plaintiffs’ mailing of written notice of said Default to the respective Defendants (“Notice of
 Default”). Should Defendants commit a Second Default before full payment is made, then all
 future payments due to Plaintiffs and Plaintiffs’ counsel under this Agreement shall be deemed
 time of the essence, and Plaintiffs and Plaintiffs’ counsel shall be entitled to immediately file with
 the Court the Defendants’ Confessions of Judgment without further notice to the Signatory
 Defendants.

         c.      The Notice of Default shall be delivered to Defendants via their counsel James J.
 O’Rourke, Esq., via email at jamesjorourke@yahoo.com, and via USPS First Class Mail to James
 J. O’Rourke & Associates, PLLC, 453 Veterans Highway, Smithtown, New York 11787. Service
 of the Notice of Default by email and First Class Mail shall constitute receipt by Defendants of the
 Notice of Default. Should Plaintiffs or their attorneys file any of the Confessions of Judgment in
 Court, Plaintiffs, through their attorneys, shall also file a Partial Satisfaction of Judgment crediting
 Defendants with any payments made to Plaintiffs under this Agreement.




                                                    3
Case 2:18-cv-01701-JS-AKT Document 38-3 Filed 01/21/21 Page 4 of 20 PageID #: 187




         d.      Defendants shall be liable in their Confessions of Judgment, if filed in Court, up to
 One Hundred Eighty-Three Thousand Seven Hundred Fifty Dollars and Zero Cents ($183,750.00),
 crediting all payments made under this Agreement.

         5.      Acceleration of Payments in Event of Sale of Real Property: Defendant Richard
 J. Dailey acknowledges his ownership of the real property located at 4 Thornton Drive, Northport,
 New York 11768 (hereinafter “Dailey Property”). Defendant Dailey agrees that in the event of
 the sale of the Dailey Property, Defendant Dailey agrees to accelerate the payment schedule for
 the Settlement Sum and remit payment of Seventy-Five Thousand Dollars and Zero Cents
 ($75,000.00) to Plaintiffs and Plaintiffs’ counsel within thirty (30) days of the closing date for the
 sale of the Dailey Property (hereinafter the “Accelerated Payment”). If the remaining amount of
 the Settlement Sum due at the time of the Accelerated Payment is less than the Seventy-Five
 Thousand Dollars and Zero Cents ($75,000.00) owed under this paragraph, Defendant Dailey
 agrees to pay the full remaining Settlement Sum within thirty (30) days of the closing date for the
 sale of the Dailey Property. If the remaining amount of the Settlement Sum due at the time of the
 Accelerated Payment is more than the Seventy-Five Thousand Dollars and Zero Cents
 ($75,000.00) owed under this paragraph, Defendants agree to continue payment of the monthly
 installment payments as set forth under Paragraph 2 until the full Settlement Sum is paid.

        6.      No Admission of Wrongdoing: This Agreement and compliance with this
 Agreement shall not be construed as an admission by Defendants of any liability whatsoever, or
 of any violation of any statute, regulation, common law claim, duty, contract, right or order.

         7.       Employment References: Any request for a reference with respect to Plaintiffs
 will be referred to Richard J. Dailey. The Company will limit any response to confirming
 Plaintiffs’ title and dates of employment, and shall further state that in accordance with
 Defendants’ policy, no further information can be provided beyond this neutral reference.

        8.      Acknowledgments:

        a.      Plaintiffs acknowledge that they have been fully and fairly represented by counsel
        in this matter. Defendants acknowledge that they have consulted with counsel for the
        purpose of this Agreement.

        b.     Plaintiffs and Defendants acknowledge that they are not relying upon any
        statement, representation or promise in executing this Agreement except for statements,
        representations or promises expressly set forth in this Agreement.

         9.       Governing Law: This Agreement shall be governed by, and interpreted in
 accordance with, the laws of the State of New York, excluding the conflict-of-laws principles
 thereof. Should any provision of this Agreement be declared illegal or unenforceable by any court
 of competent jurisdiction and cannot be modified to be enforceable, such provision shall
 immediately become null and void, except for the release provision, and then the remainder of this
 Agreement will remain in full force and effect. The parties consent and stipulate to the personal
 jurisdiction of the United States District Court for the Eastern District of New York or the Supreme
 Court of the State of New York, Counties of Nassau and Suffolk, in any subsequent proceeding to



                                                   4
Case 2:18-cv-01701-JS-AKT Document 38-3 Filed 01/21/21 Page 5 of 20 PageID #: 188




 enforce this Agreement. Subject to the Court’s approval, the presiding Court shall retain
 jurisdiction over any dispute arising out of this settlement agreement.

         10.    Interpretation: This Agreement shall be deemed to have been jointly drafted, and
 no provision herein shall be interpreted or construed for or against any party because such party
 drafted or requested such provision, or this Agreement as a whole, or because any language is
 deemed ambiguous.

         11.     Breach: In any action or proceeding to enforce this agreement in the event of a
 breach by any party of any provision, the prevailing party in any such action shall be entitled to
 costs and disbursements and reasonable attorneys’ fees related to such an action. As such, the
 prevailing party shall be permitted to make an application to the court for costs and disbursements
 and reasonable attorneys’ fees, which shall be awarded in amounts deemed appropriate by the
 court. The prevailing party in such a dispute shall also be entitled to recover their reasonable
 attorneys’ fees, costs, and disbursements related to preparing and filing their application for
 attorneys’ fees and costs.

         12.    Sole and Entire Agreement: This Agreement sets forth the entire agreement
 between the parties in this matter and fully supersedes any and all prior agreements or
 understandings pertaining to this matter whether oral or written which may have existed between
 the parties. There are no representations, warranties, understandings or agreements other than
 those expressly set forth in this Agreement.

         13.    Modification: This Agreement may not be modified, altered or changed except by
 a writing signed by all Parties.

         14.    Counterparts: To signify their agreement to the terms of this Agreement and
 Release, the parties have executed this Agreement on the date set forth opposite their signatures,
 which appear below. This Agreement may be executed in two or more counterparts and each of
 such counterparts, for all purposes, shall be deemed to be an original but all of such counterparts
 together shall constitute but one and the same instrument, binding upon all parties hereto,
 notwithstanding that all of such parties may not have executed the same counterpart. Photocopied,
 electronic signatures via DocUSign, and/or facsimile signatures and PDF copies of this agreement
 and any counterparts shall be deemed originals for all purposes.

       THEREFORE, the parties to this Agreement now voluntarily and knowingly execute this
 Agreement as follows:


 Dated:         January __, 2020



                                                             EDGAR NERIS




                                                 5
Case 2:18-cv-01701-JS-AKT Document 38-3 Filed 01/21/21 Page 6 of 20 PageID #: 189




 Dated:      January __, 2020



                                                    MIGUEL ROMERO LOPEZ


 Dated:      January __, 2020



                                                    LAURO LLIVICURA


 Dated:      January __, 2020



                                                    JORGE CABRERA


 Dated:      January __, 2020

                                            R.J.D. CONSTRUCTION, INC.


                                              By:


                                              Name: __________________________


                                              Title: ___________________________

 Dated:      January __, 2020



                                                    RICHARD J DAILEY




                                        6
Case 2:18-cv-01701-JS-AKT Document 38-3 Filed 01/21/21 Page 7 of 20 PageID #: 190




                                 Exhibit A




                                        7
                                      Edgar     Miguel Romero Lauro        Jorge      Law Office of Peter A. Romero PLLC
Payment        Tax Treatment                                                                                                 Total Payment
                                      Neris         Lopez     Llivicura   Cabrera   (All Payments Pursuant to IRS Form 1099)

   1      Pursuant to IRS Form W-2    $277.68      $370.36     $300.79    $492.53                   $746.14                    $2,187.50
   2      Pursuant to IRS Form W-2    $277.68      $370.36     $300.79    $492.53                   $746.14                    $2,187.50
   3      Pursuant to IRS Form W-2    $277.68      $370.36     $300.79    $492.53                   $746.14                    $2,187.50
   4      Pursuant to IRS Form W-2    $277.68      $370.36     $300.79    $492.53                   $746.14                    $2,187.50
   5      Pursuant to IRS Form W-2    $277.68      $370.36     $300.79    $492.53                   $746.14                    $2,187.50
   6      Pursuant to IRS Form W-2    $277.68      $370.36     $300.79    $492.53                   $746.14                    $2,187.50
   7      Pursuant to IRS Form W-2    $277.68      $370.36     $300.79    $492.53                   $746.14                    $2,187.50
   8      Pursuant to IRS Form W-2    $277.68      $370.36     $300.79    $492.53                   $746.14                    $2,187.50
   9      Pursuant to IRS Form W-2    $277.68      $370.36     $300.79    $492.53                   $746.14                    $2,187.50
  10      Pursuant to IRS Form W-2    $277.68      $370.36     $300.79    $492.53                   $746.14                    $2,187.50
  11      Pursuant to IRS Form W-2    $277.68      $370.36     $300.79    $492.53                   $746.14                    $2,187.50
  12      Pursuant to IRS Form W-2    $277.68      $370.36     $300.79    $492.53                   $746.14                    $2,187.50
  13      Pursuant to IRS Form W-2    $277.68      $370.36     $300.79    $492.53                   $746.14                    $2,187.50
  14      Pursuant to IRS Form W-2    $277.68      $370.36     $300.79    $492.53                   $746.14                    $2,187.50
  15      Pursuant to IRS Form W-2    $277.68      $370.36     $300.79    $492.53                   $746.14                    $2,187.50
  16      Pursuant to IRS Form W-2    $277.68      $370.36     $300.79    $492.53                   $746.14                    $2,187.50
  17      Pursuant to IRS Form W-2    $277.68      $370.36     $300.79    $492.53                   $746.14                    $2,187.50
  18      Pursuant to IRS Form W-2    $277.68      $370.36     $300.79    $492.53                   $746.14                    $2,187.50
  19      Pursuant to IRS Form W-2    $277.68      $370.36     $300.79    $492.53                   $746.14                    $2,187.50
  20      Pursuant to IRS Form W-2    $277.68      $370.36     $300.79    $492.53                   $746.14                    $2,187.50
  21      Pursuant to IRS Form W-2    $277.68      $370.36     $300.80    $492.53                   $746.13                    $2,187.50
  22      Pursuant to IRS Form W-2    $277.68      $370.36     $300.80    $492.53                   $746.13                    $2,187.50
  23      Pursuant to IRS Form W-2    $277.68      $370.36     $300.80    $492.53                   $746.13                    $2,187.50
  24      Pursuant to IRS Form W-2    $277.68      $370.36     $300.80    $492.53                   $746.13                    $2,187.50
  25      Pursuant to IRS Form 1099   $277.68      $370.36     $300.80    $492.53                   $746.13                    $2,187.50
  26      Pursuant to IRS Form 1099   $277.68      $370.36     $300.80    $492.53                   $746.13                    $2,187.50
  27      Pursuant to IRS Form 1099   $277.68      $370.36     $300.80    $492.53                   $746.13                    $2,187.50
  28      Pursuant to IRS Form 1099   $277.68      $370.36     $300.80    $492.53                   $746.13                    $2,187.50
  29      Pursuant to IRS Form 1099   $277.68      $370.36     $300.80    $492.53                   $746.13                    $2,187.50
  30      Pursuant to IRS Form 1099   $277.68      $370.36     $300.80    $492.53                   $746.13                    $2,187.50
  31      Pursuant to IRS Form 1099   $277.68      $370.36     $300.80    $492.53                   $746.13                    $2,187.50
  32      Pursuant to IRS Form 1099   $277.68      $370.36     $300.80    $492.53                   $746.13                    $2,187.50
  33      Pursuant to IRS Form 1099   $277.68      $370.36     $300.80    $492.53                   $746.13                    $2,187.50
                                                                                                                                             Case 2:18-cv-01701-JS-AKT Document 38-3 Filed 01/21/21 Page 8 of 20 PageID #: 191
34   Pursuant to IRS Form 1099 $277.68      $370.36      $300.80    $492.53      $746.13      $2,187.50
35   Pursuant to IRS Form 1099 $277.68      $370.36      $300.80    $492.53      $746.13      $2,187.50
36   Pursuant to IRS Form 1099 $277.68      $370.36      $300.80    $492.53      $746.13      $2,187.50
37   Pursuant to IRS Form 1099 $277.68      $370.36      $300.80    $492.53      $746.13      $2,187.50
38   Pursuant to IRS Form 1099 $277.68      $370.36      $300.80    $492.54      $746.12      $2,187.50
39   Pursuant to IRS Form 1099 $277.68      $370.36      $300.80    $492.54      $746.12      $2,187.50
40   Pursuant to IRS Form 1099 $277.68      $370.36      $300.80    $492.54      $746.12      $2,187.50
41   Pursuant to IRS Form 1099 $277.67      $370.36      $300.80    $492.54      $746.13      $2,187.50
42   Pursuant to IRS Form 1099 $277.67      $370.36      $300.80    $492.54      $746.13      $2,187.50
43   Pursuant to IRS Form 1099 $277.67      $370.36      $300.80    $492.54      $746.13      $2,187.50
44   Pursuant to IRS Form 1099 $277.67      $370.36      $300.80    $492.54      $746.13      $2,187.50
45   Pursuant to IRS Form 1099 $277.67      $370.37      $300.80    $492.54      $746.12      $2,187.50
46   Pursuant to IRS Form 1099 $277.67      $370.37      $300.80    $492.54      $746.12      $2,187.50
47   Pursuant to IRS Form 1099 $277.67      $370.37      $300.80    $492.54      $746.12      $2,187.50
48   Pursuant to IRS Form 1099 $277.67      $370.37      $300.80    $492.54      $746.12      $2,187.50
               Totals         $13,328.56   $17,777.32   $14,438.20 $23,641.55   $35,814.37   $105,000.00
                                                                                                           Case 2:18-cv-01701-JS-AKT Document 38-3 Filed 01/21/21 Page 9 of 20 PageID #: 192
Case 2:18-cv-01701-JS-AKT Document 38-3 Filed 01/21/21 Page 10 of 20 PageID #: 193




                                  Exhibit B




                                        8
Case 2:18-cv-01701-JS-AKT Document 38-3 Filed 01/21/21 Page 11 of 20 PageID #: 194




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------------------------------X
  EDGAR NERIS, on behalf of himself and all
  other persons similarly situated,

                                     Plaintiff,
                                                                             Docket No.: 18-cv-01701
                   -against-                                                 (ADS) (AKT)

  R.J.D. CONSTRUCTION, INC. and
  RICHARD J. DAILEY, individually,

                                      Defendants.
  -----------------------------------------------------------------------X

                     STIPULATION OF DISMISSAL WITHOUT PREJUDICE

          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff EDGAR NERIS

  and opt-in Plaintiffs MIGUEL ROMERO LOPEZ, LAURO LLIVICURA, and JORGE

  CABRERA (collectively as “Plaintiffs”), and Defendants R.J.D. CONSTRUCTION, INC. and

  RICHARD J. DAILEY, individually (collectively as “Defendants”), by and through their

  undersigned counsel, that in accordance with Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

  Procedure, subject to the Court’s signature and entry of this stipulation, that the Complaint in the

  above-captioned action and all claims alleged therein be dismissed with prejudice, with each party

  to bear their own fees and costs.




                                                          9
Case 2:18-cv-01701-JS-AKT Document 38-3 Filed 01/21/21 Page 12 of 20 PageID #: 195




         IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be executed

  in counterparts with scanned PDF or facsimile signatures treated as originals.

  LAW OFFICE OF PETER A. ROMERO PLLC                   JAMES J. O’ROURKE & ASSOCIATES,
                                                       PLLC


  _______________________________                                            ____________
  Peter A. Romero, Esq.                                James J. O’Rourke, Esq.
  Attorneys for Plaintiffs                             Attorneys for Defendants
  825 Veterans Highway, Suite B                        453 Veterans Highway
  Hauppauge, New York 11788                            Smithtown, New York 11787
  Tel.: (631) 257-5588                                 Tel.: (631) 361-3400

  Dated: January ___, 2020                             Dated: January ___, 2020

  SO ORDERED:


  ______________________________
  Hon. Arthur D. Spatt, U.S.D.J.


  Dated: ___________________, 2020




                                                 10
Case 2:18-cv-01701-JS-AKT Document 38-3 Filed 01/21/21 Page 13 of 20 PageID #: 196




                                  Exhibit C




                                        11
Case 2:18-cv-01701-JS-AKT Document 38-3 Filed 01/21/21 Page 14 of 20 PageID #: 197




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------------------------------X
  EDGAR NERIS, on behalf of himself and all
  other persons similarly situated,

                                     Plaintiff,
                                                                             Docket No.: 18-cv-01701
                   -against-                                                 (ADS) (AKT)

  R.J.D. CONSTRUCTION, INC. and
  RICHARD J. DAILEY, individually,

                                      Defendants.
  -----------------------------------------------------------------------X

                          AFFIDAVIT FOR JUDGMENT BY CONFESSION

  STATE OF NEW YORK     )
                         )ss:
  COUNTY OF ___________ )

          R.J.D. CONSTRUCTION, INC., through its owner and President, RICHARD J. DAILEY,

  being duly sworn, deposes and says:

          1.       R.J.D. CONSTRUCTION, INC., resides at and has its principal place of business

  at ________________________________, County of __________, State of New York.

          2.       R.J.D. CONSTRUCTION, INC. is a signatory to and bound by a Settlement

  Agreement entitled Settlement Agreement and Release, dated as of July ___, 2019 (“Settlement

  Agreement”) which, by its terms, authorizes the entry of Judgment by Confession.

          3.       R.J.D. CONSTRUCTION, INC., and any future successors in interest, jointly and

  severally, hereby confesses judgment in favor of Plaintiff EDGAR NERIS and opt-in Plaintiffs

  MIGUEL ROMERO LOPEZ, LAURO LLIVICURA, and JORGE CABRERA (collectively as

  “Plaintiffs”); and, attorney for the Plaintiffs, Peter A. Romero, Esq. (as principal of the Law Office

  of Peter A. Romero PLLC) (“Romero”), for the total gross sum of One Hundred Eighty-Three




                                                          1
Case 2:18-cv-01701-JS-AKT Document 38-3 Filed 01/21/21 Page 15 of 20 PageID #: 198




  Thousand Seven Hundred Fifty Dollars and Zero Cents ($183,750.00) as set forth in Paragraph 4

  of the Settlement Agreement, and hereby authorizes the Plaintiffs, and Romero, or their heirs,

  executors, administrators, or assigns to enter judgment for that sum, against R.J.D.

  CONSTRUCTION, INC.

         4.      This Confession of Judgment is for a debt justly due to Plaintiffs and Romero

  arising out of the following facts.

                 a. Plaintiffs initiated an action in the United States District Court, Eastern District

                     of New York, Docket No.: 18-cv-01701 (ADS) (AKT), alleging, inter alia,

                     violations under the Fair Labor Standards Act and the New York State Labor

                     Law (the “Federal Action”);

                 a. By     the    terms   of   the       Settlement   Agreement,   Defendant     R.J.D.

                     CONSTRUCTION, INC., jointly and severally, promises to pay Plaintiffs and

                     Romero the total gross sum of One Hundred Eighty-Three Thousand Seven

                     Hundred Fifty Dollars and Zero Cents ($183,750.00) as set forth in Paragraph

                     4 of the Settlement Agreement.

                 b. R.J.D. CONSTRUCTION, INC., and any successor in interest, is jointly and

                     severally liable for payments due, as set forth in Paragraphs 1 and 4 of the

                     Settlement Agreement, to the Plaintiffs (in the Federal Action) and their

                     attorney, Romero, as hereinabove provided.

         7.      This Affidavit for Judgment by Confession shall be held in escrow by Plaintiffs’

  attorney, Romero, and not entered unless and until a default has occurred hereunder, and ten (10)

  days’ written notice in the event of a Default to James J. O’Rourke, Esq., via email at

  jamesjorourke@yahoo.com, and via USPS First Class Mail to James J. O’Rourke & Associates,




                                                     2
Case 2:18-cv-01701-JS-AKT Document 38-3 Filed 01/21/21 Page 16 of 20 PageID #: 199




  PLLC, 225 Brooksite Drive, Hauppauge, New York 11788, has been given, as required by the

  Settlement Agreement, and such default having not been cured. In the event that any of the

  Defendants commit a second default before full payment is made, then all future payments due

  under this Agreement shall be deemed time of the essence, and Plaintiffs and Plaintiffs’ counsel

  shall be entitled to immediately file with the Court this Confession of Judgment against all

  Defendants without further notice to Defendants.

          8.      R.J.D. CONSTRUCTION, INC. understands that a failure to make any required

  payment or any portion of such required payment by any Defendant will result in a default and if

  the default is not cured within ten (10) days’ written notice, or if any Defendant commits a second

  default, as described above, that this confession of judgment will be entered in the clerk’s office.

          9.      Upon payment in full of all sums due to Plaintiffs and Romero, the judgment to be

  entered herein shall be satisfied as of record, and this Affidavit of Judgment by Confession shall

  be null and void.

          10.     This Confession of Judgment is not for the purpose of securing the Plaintiffs against

  a contingent liability.

                                                        R.J.D. CONSTRUCTION, INC.


                                                By:     _____________________________
                                                        RICHARD J. DAILEY


                                                        Title: _________________________


                                                        Dated: January ____, 2020




                                                    3
Case 2:18-cv-01701-JS-AKT Document 38-3 Filed 01/21/21 Page 17 of 20 PageID #: 200




                                  Exhibit D




                                        12
Case 2:18-cv-01701-JS-AKT Document 38-3 Filed 01/21/21 Page 18 of 20 PageID #: 201




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------------------------------X
  EDGAR NERIS, on behalf of himself and all
  other persons similarly situated,

                                     Plaintiff,
                                                                             Docket No.: 18-cv-01701
                   -against-                                                 (ADS) (AKT)

  R.J.D. CONSTRUCTION, INC. and
  RICHARD J. DAILEY, individually,

                                      Defendants.
  -----------------------------------------------------------------------X

                          AFFIDAVIT FOR JUDGMENT BY CONFESSION

  STATE OF NEW YORK     )
                         )ss:
  COUNTY OF ___________ )

          RICHARD J. DAILEY, being duly sworn, deposes and says:

          1.       I reside at _____________________________, County of __________, State of

  New York __________.

          2.       I am a signatory to and bound by a Settlement Agreement entitled Settlement

  Agreement and Release, dated as of January ___, 2020 (“Settlement Agreement”) which, by its

  terms, authorizes the entry of Judgment by Confession.

          3.       I, jointly and severally, hereby confess judgment in favor of Plaintiff EDGAR

  NERIS and opt-in Plaintiffs MIGUEL ROMERO LOPEZ, LAURO LLIVICURA, and JORGE

  CABRERA (collectively as “Plaintiffs”); and, attorney for the Plaintiffs, Peter A. Romero, Esq.

  (as principal of the Law Office of Peter A. Romero PLLC) (“Romero”), for the total gross sum of

  One Hundred Eighty-Three Thousand Seven Hundred Fifty Dollars and Zero Cents ($183,750.00),

  as set forth in Paragraphs 4 of the Settlement Agreement, and hereby authorize the Plaintiffs, and




                                                          1
Case 2:18-cv-01701-JS-AKT Document 38-3 Filed 01/21/21 Page 19 of 20 PageID #: 202




  Romero, or their heirs, executors, administrators, or assigns to enter judgment for that sum, against

  me.

         4.      This Confession of Judgment is for a debt justly due to Plaintiffs and Romero

  arising out of the following facts.

                 a. Plaintiffs initiated an action in the United States District Court, Eastern District

                     of New York, Docket No.: 18-cv-01701 (ADS) (AKT), alleging, inter alia,

                     violations under the Fair Labor Standards Act and the New York State Labor

                     Law (the “Federal Action”);

                 a. By the terms of the Settlement Agreement, I promise to pay Plaintiffs and

                     Romero my share of the total gross sum of One Hundred Eighty-Three

                     Thousand Seven Hundred Fifty Dollars and Zero Cents ($183,750.00), as set

                     forth in Paragraph 4 of the Settlement Agreement.

                 b. I am liable for payments due, as set forth in Paragraphs 1, 4 and 5 of the

                     Settlement Agreement, to the Plaintiffs (in the Federal Action) and their

                     attorney, Romero, as hereinabove provided.

         7.      This Affidavit for Judgment by Confession shall be held in escrow by Plaintiffs’

  attorney, Romero, and not entered unless and until a default has occurred hereunder, and ten (10)

  days’ written notice in the event of a Default to James J. O’Rourke, Esq., via email at

  jamesjorourke@yahoo.com, and via USPS First Class Mail to James J. O’Rourke & Associates,

  PLLC, 225 Brooksite Drive, Hauppauge, New York 11788, has been given, as required by the

  Settlement Agreement, and such default having not been cured. In the event that I commit a second

  default before full payment is made, then all future payments due under this Agreement shall be




                                                   2
Case 2:18-cv-01701-JS-AKT Document 38-3 Filed 01/21/21 Page 20 of 20 PageID #: 203




  deemed time of the essence, and Plaintiffs and Plaintiffs’ counsel shall be entitled to immediately

  file with the Court this Confession of Judgment without further notice to me.

          8.      I understand that a failure to make any required payment or any portion of such

  required payment, including the Accelerated Payment as set forth in the Agreement, by any

  Defendant will result in a default and if the default is not cured within ten (10) days’ written notice,

  or if I commit a second default, as described above, that this confession of judgment will be entered

  in the clerk’s office.

          9.      Upon payment in full of all sums due to Plaintiffs and Romero, the judgment to be

  entered herein shall be satisfied as of record, and this Affidavit of Judgment by Confession shall

  be null and void.

          10.     This Confession of Judgment is not for the purpose of securing the Plaintiffs against

  a contingent liability.



                                                  By:     _____________________________
                                                          RICHARD J. DAILEY


                                                          Dated: January ____, 2020


         On ____________, 2019, before me personally came RICHARD J. DAILEY, known to
  me to be the individual described herein, and who executed the foregoing Affidavit for Confession
  by Judgment, and duly acknowledged to me that he executed same.


                                                  ______________________________
                                                        Notary Public




                                                     3
